Citation Nr: 1614308	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-47 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to January 28, 2013 for the award of a 40 percent rating for insomnia and fatigue due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987, from November 1990 to May 1991, and from June 1994 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In an August 2009 rating decision, the RO granted service connection for insomnia and fatigue due to an undiagnosed illness at a disability rating of 10 percent, effective March 16, 2005.  Subsequently, the Veteran appealed with respect to the propriety of the initially assigned rating.  Thereafter, in a February 2013 rating decision, the RO increased the disability rating for insomnia and fatigue due to an undiagnosed illness, to 40 percent effective January 28, 2013.  The Veteran subsequently argued for an earlier effective date for the award of the 40 percent rating and, in a December 2015 statement, he indicated that he wished to withdraw all issues on appeal except the earlier effective date claim.  Therefore, the Board has characterized the claim on appeal as reflected on the title page to this decision.

Similarly, the Veteran had also previously perfected an appeal as to the issues of entitlement to service connection for bilateral hearing loss and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for myocardial infarction, but again, withdrew such issues pursuant to the December 2015 statement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

The Veteran presented testimony at a Board video-conference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of this hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that an effective date prior to January 28, 2013 for the award of a 40 percent rating for insomnia and fatigue due to an undiagnosed illness is warranted as his symptomatology has remained the same since the effective date of service connection, i.e., March 16, 2005.  At his January 2016 Board hearing, he reported that, for the prior fifteen to twenty years, his symptoms of headaches, sleep impairment, and fatigue have remained at a constant level.  He further indicated that he was losing four to six weeks a year in sick leave from work each year due to such symptoms for the prior ten years.   

The Veteran's disability is rated as analogous to chronic fatigue syndrome under Diagnostic Code 6354.  Such provides that a 40 percent rating is warranted where there is debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A Note to the Diagnostic Code provides that, for the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Initially, the Board finds that a remand is warranted in order to obtain outstanding VA treatment records.  In this regard, VA medical records reflecting treatment from March 2005 through November 2010 are of record; however, there are very few records reflecting treatment beginning in November 2010.  As the Veteran testified to receiving ongoing VA treatment for his insomnia and fatigue throughout the entirety of the appeal period, such records should be obtained.

The Board further finds that a retrospective opinion that provides a full description of the nature and severity of the Veteran's service-connected insomnia and fatigue for the period from March 16, 2005, to January 28, 2013, should be obtained so as to determine whether such disability met the criteria for a 40 percent rating prior to January 28, 2013.  In this regard, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records reflecting treatment for the Veteran from November 2010 through the present time.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, forward the record to an appropriate medical professional so as to determine the nature and severity of the Veteran's service-connected insomnia and fatigue for the period prior to January 28, 2013. The record contents must be made available for review. 

 After reviewing the record, to include the June 2005 and January 2013 VA examination reports, all treatment records, and the Veteran's statements, to include those offered at the January 2016 Board hearing, the examiner should offer an opinion on the following inquiries:

(A)  Please describe the nature and severity of all symptoms associated with the Veteran's insomnia and fatigue from March 16, 2005, to January 28, 2013.

(B)  The examiner should also indicate whether, at any time between March 16, 2005, to January 28, 2013, did the Veteran's insomnia and fatigue result in debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation (defined as requiring bed rest and treatment by a physician) of at least four but less than six weeks total duration per year and, if so, to identify the date such criteria was met.

All opinions expressed should be accompanied by supporting rationale.
	
3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




